
	
		II
		112th CONGRESS
		1st Session
		S. 1670
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Cardin (for himself,
			 Mr. Blumenthal, Mr. Durbin, Mrs.
			 Gillibrand, Mr. Kerry,
			 Mr. Lautenberg, Mr. Levin, Mr.
			 Menendez, Ms. Mikulski, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To eliminate racial profiling by law enforcement, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the End Racial Profiling Act of
			 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Prohibition of Racial Profiling
					Sec. 101. Prohibition.
					Sec. 102. Enforcement.
					Title II—Programs to Eliminate Racial Profiling By Federal Law
				Enforcement Agencies
					Sec. 201. Policies to eliminate racial profiling.
					Title III—Programs to Eliminate Racial Profiling By State, Local,
				and Indian Tribal Law Enforcement Agencies
					Sec. 301. Policies required for grants.
					Sec. 302. Involvement of Attorney General.
					Sec. 303. Data collection demonstration project.
					Sec. 304. Best practices development grants.
					Sec. 305. Authorization of appropriations.
					Title IV—Data Collection
					Sec. 401. Attorney General to issue regulations.
					Sec. 402. Publication of data.
					Sec. 403. Limitations on publication of data.
					Title V—Department of Justice Regulations and Reports on Racial
				Profiling in the United States
					Sec. 501. Attorney General to issue regulations and
				reports.
					Title VI—Miscellaneous Provisions
					Sec. 601. Severability.
					Sec. 602. Savings clause.
				
			2.DefinitionsIn this Act:
			(1)Covered
			 programThe term covered program means any program
			 or activity funded in whole or in part with funds made available under—
				(A)the Edward Byrne Memorial Justice
			 Assistance Grant Program under part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
				(B)the Cops on
			 the Beat program under part Q of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), except that no
			 program, project, or other activity specified in section 1701(b)(13) of such
			 part shall be a covered program under this paragraph.
				(2)Governmental
			 bodyThe term governmental body means any
			 department, agency, special purpose district, or other instrumentality of
			 Federal, State, local, or Indian tribal government.
			(3)Hit
			 rateThe term hit rate means the percentage of stops
			 and searches in which a law enforcement officer finds drugs, a gun, or
			 something else that leads to an arrest. The hit rate is calculated by dividing
			 the total number of searches by the number of searches that yield contraband.
			 The hit rate is complementary to the rate of false stops.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
			(5)Law enforcement
			 agencyThe term law enforcement agency means any
			 Federal, State, local, or Indian tribal public agency engaged in the
			 prevention, detection, or investigation of violations of criminal, immigration,
			 or customs laws.
			(6)Law enforcement
			 agentThe term law enforcement agent means any
			 Federal, State, local, or Indian tribal official responsible for enforcing
			 criminal, immigration, or customs laws, including police officers and other
			 agents of a law enforcement agency.
			(7)Racial
			 profilingThe term racial profiling means the
			 practice of a law enforcement agent or agency relying, to any degree, on race,
			 ethnicity, national origin, or religion in selecting which individual to
			 subject to routine or spontaneous investigatory activities or in deciding upon
			 the scope and substance of law enforcement activity following the initial
			 investigatory procedure, except when there is trustworthy information, relevant
			 to the locality and timeframe, that links a person of a particular race,
			 ethnicity, national origin, or religion to an identified criminal incident or
			 scheme.
			(8)Routine or
			 spontaneous investigatory activitiesThe term routine or
			 spontaneous investigatory activities means the following activities by a
			 law enforcement agent:
				(A)Interviews.
				(B)Traffic
			 stops.
				(C)Pedestrian
			 stops.
				(D)Frisks and other
			 types of body searches.
				(E)Consensual or
			 nonconsensual searches of the persons, property, or possessions (including
			 vehicles) of individuals using any form of public or private transportation,
			 including motorists and pedestrians.
				(F)Data collection
			 and analysis, assessments, and predicated investigations.
				(G)Inspections and
			 interviews of entrants into the United States that are more extensive than
			 those customarily carried out.
				(H)Immigration-related
			 workplace investigations.
				(I)Such other types
			 of law enforcement encounters compiled for or by the Federal Bureau of
			 Investigation or the Department of Justice Bureau of Justice Statistics.
				(9)Reasonable
			 requestThe term reasonable request means all
			 requests for information, except for those that—
				(A)are immaterial to
			 the investigation;
				(B)would result in
			 the unnecessary disclosure of personal information; or
				(C)would place a
			 severe burden on the resources of the law enforcement agency given its
			 size.
				(10)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and any other territory or possession of the
			 United States.
			(11)Unit of local
			 governmentThe term unit of local government
			 means—
				(A)any city, county,
			 township, town, borough, parish, village, or other general purpose political
			 subdivision of a State;
				(B)any law
			 enforcement district or judicial enforcement district that—
					(i)is
			 established under applicable State law; and
					(ii)has
			 the authority to, in a manner independent of other State entities, establish a
			 budget and impose taxes; or
					(C)any Indian tribe
			 that performs law enforcement functions, as determined by the Secretary of the
			 Interior.
				IProhibition of
			 Racial Profiling
			101.ProhibitionNo law enforcement agent or law enforcement
			 agency shall engage in racial profiling.
			102.Enforcement
				(a)RemedyThe
			 United States, or an individual injured by racial profiling, may enforce this
			 title in a civil action for declaratory or injunctive relief, filed either in a
			 State court of general jurisdiction or in a district court of the United
			 States.
				(b)PartiesIn
			 any action brought under this title, relief may be obtained against—
					(1)any governmental
			 body that employed any law enforcement agent who engaged in racial
			 profiling;
					(2)any agent of such
			 body who engaged in racial profiling; and
					(3)any person with
			 supervisory authority over such agent.
					(c)Nature of
			 proofProof that the routine or spontaneous investigatory
			 activities of law enforcement agents in a jurisdiction have had a disparate
			 impact on racial, ethnic, or religious minorities shall constitute prima facie
			 evidence of a violation of this title.
				(d)Attorney’s
			 feesIn any action or proceeding to enforce this title against
			 any governmental body, the court may allow a prevailing plaintiff, other than
			 the United States, reasonable attorney’s fees as part of the costs, and may
			 include expert fees as part of the attorney’s fee.
				IIPrograms to
			 Eliminate Racial Profiling By Federal Law Enforcement Agencies
			201.Policies to
			 eliminate racial profiling
				(a)In
			 generalFederal law enforcement agencies shall—
					(1)maintain adequate
			 policies and procedures designed to eliminate racial profiling; and
					(2)cease existing
			 practices that permit racial profiling.
					(b)PoliciesThe
			 policies and procedures described in
			 subsection (a)(1) shall include—
					(1)a
			 prohibition on racial profiling;
					(2)training on racial
			 profiling issues as part of Federal law enforcement training;
					(3)the collection of
			 data in accordance with the regulations issued by the Attorney General under
			 section 401;
					(4)procedures for
			 receiving, investigating, and responding meaningfully to complaints alleging
			 racial profiling by law enforcement agents; and
					(5)any other policies
			 and procedures the Attorney General determines to be necessary to eliminate
			 racial profiling by Federal law enforcement agencies.
					IIIPrograms to
			 Eliminate Racial Profiling By State, Local, and Indian Tribal Law Enforcement
			 Agencies
			301.Policies
			 required for grants
				(a)In
			 generalAn application by a State, a unit of local government, or
			 a State, local, or Indian tribal law enforcement agency for funding under a
			 covered program shall include a certification that such State, unit of local
			 government, or law enforcement agency, and any law enforcement agency to which
			 it will distribute funds—
					(1)maintains adequate
			 policies and procedures designed to eliminate racial profiling; and
					(2)has eliminated any
			 existing practices that permit or encourage racial profiling.
					(b)PoliciesThe
			 policies and procedures described in
			 subsection (a)(1) shall include—
					(1)a
			 prohibition on racial profiling;
					(2)training on racial
			 profiling issues as part of law enforcement training;
					(3)the collection of
			 data in accordance with the regulations issued by the Attorney General under
			 section 401; and
					(4)participation in
			 an administrative complaint procedure or independent audit program that meets
			 the requirements of
			 section 302.
					(c)Effective
			 dateThis section shall take effect 12 months after the date of
			 enactment of this Act.
				302.Involvement of
			 Attorney General
				(a)Regulations
					(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act and in consultation with
			 stakeholders, including Federal, State, tribal, and local law enforcement
			 agencies and community, professional, research, and civil rights organizations,
			 the Attorney General shall issue regulations for the operation of
			 administrative complaint procedures and independent audit programs to ensure
			 that such programs and procedures provide an appropriate response to
			 allegations of racial profiling by law enforcement agents or agencies.
					(2)GuidelinesThe
			 regulations issued under
			 paragraph (1) shall contain guidelines
			 that ensure the fairness, effectiveness, and independence of the administrative
			 complaint procedures and independent auditor programs.
					(b)NoncomplianceIf
			 the Attorney General determines that the recipient of a grant from any covered
			 program is not in compliance with the requirements of
			 section 301 or the regulations issued under
			 subsection (a), the Attorney General shall
			 withhold, in whole or in part (at the discretion of the Attorney General),
			 funds for 1 or more grants to the recipient under the covered program, until
			 the recipient establishes compliance.
				(c)Private
			 partiesThe Attorney General
			 shall provide notice and an opportunity for private parties to present evidence
			 to the Attorney General that a recipient of a grant from any covered program is
			 not in compliance with the requirements of this title.
				303.Data collection
			 demonstration project
				(a)Competitive
			 awards
					(1)In
			 generalThe Attorney General
			 may, through competitive grants or contracts, carry out a 2-year demonstration
			 project for the purpose of developing and implementing data collection programs
			 on the hit rates for stops and searches by law enforcement agencies. The data
			 collected shall be disaggregated by race, ethnicity, national origin, and
			 religion.
					(2)Number of
			 grantsThe Attorney General shall provide not more than 5 grants
			 or contracts under this section.
					(3)Eligible
			 granteesGrants or contracts under this section shall be awarded
			 to law enforcement agencies that serve communities where there is a significant
			 concentration of racial or ethnic minorities and that are not already
			 collecting data voluntarily.
					(b)Required
			 activitiesActivities carried out with a grant under this section
			 shall include—
					(1)developing a data
			 collection tool and reporting the compiled data to the Attorney General;
			 and
					(2)training of law
			 enforcement personnel on data collection, particularly for data collection on
			 hit rates for stops and searches.
					(c)EvaluationNot
			 later than 3 years after the date of enactment of this Act, the Attorney
			 General shall enter into a contract with an institution of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to
			 analyze the data collected by each of the grantees funded under this
			 section.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out activities under this section—
					(1)$5,000,000, over a
			 2-year period, to carry out the demonstration program under
			 subsection (a); and
					(2)$500,000 to carry
			 out the evaluation under
			 subsection (c).
					304.Best practices
			 development grants
				(a)Grant
			 authorizationThe Attorney General, through the Bureau of Justice
			 Assistance, may make grants to States, local law enforcement agencies, and
			 units of local government to develop and implement best practice devices and
			 systems to eliminate racial profiling.
				(b)Use of
			 fundsThe funds provided under
			 subsection (a) shall be used for programs
			 that include the following purposes:
					(1)The development
			 and implementation of training to prevent racial profiling and to encourage
			 more respectful interaction with the public.
					(2)The acquisition
			 and use of technology to facilitate the accurate collection and analysis of
			 data.
					(3)The development
			 and acquisition of feedback systems and technologies that identify officers or
			 units of officers engaged in, or at risk of engaging in, racial profiling or
			 other misconduct.
					(4)The establishment
			 and maintenance of an administrative complaint procedure or independent auditor
			 program.
					(c)Equitable
			 distributionThe Attorney General shall ensure that grants under
			 this section are awarded in a manner that reserves an equitable share of
			 funding for small and rural law enforcement agencies.
				(d)ApplicationEach
			 State, local law enforcement agency, or unit of local government desiring a
			 grant under this section shall submit an application to the Attorney General at
			 such time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
				305.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			IVData
			 Collection
			401.Attorney
			 General to issue regulations
				(a)RegulationsNot
			 later than 6 months after the date of enactment of this Act, the Attorney
			 General, in consultation with stakeholders, including Federal, State, and local
			 law enforcement agencies and community, professional, research, and civil
			 rights organizations, shall issue regulations for the collection and
			 compilation of data under sections 201 and 301.
				(b)RequirementsThe
			 regulations issued under
			 subsection (a) shall—
					(1)provide for the
			 collection of data on all routine or spontaneous investigatory
			 activities;
					(2)provide that the
			 data collected shall—
						(A)be collected by
			 race, ethnicity, national origin, gender, and religion, as perceived by the law
			 enforcement officer;
						(B)include the date,
			 time, and location of such investigatory activities;
						(C)include detail
			 sufficient to permit an analysis of whether a law enforcement agency is
			 engaging in racial profiling; and
						(D)not include
			 personally identifiable information;
						(3)provide that a
			 standardized form shall be made available to law enforcement agencies for the
			 submission of collected data to the Department of Justice;
					(4)provide that law
			 enforcement agencies shall compile data on the standardized form made available
			 under
			 paragraph (3), and submit the form to
			 the Civil Rights Division and the Department of Justice Bureau of Justice
			 Statistics;
					(5)provide that law
			 enforcement agencies shall maintain all data collected under this Act for not
			 less than 4 years;
					(6)include guidelines
			 for setting comparative benchmarks, consistent with best practices, against
			 which collected data shall be measured;
					(7)provide that the
			 Department of Justice Bureau of Justice Statistics shall—
						(A)analyze the data
			 for any statistically significant disparities, including—
							(i)disparities in the
			 percentage of drivers or pedestrians stopped relative to the proportion of the
			 population passing through the neighborhood;
							(ii)disparities in
			 the hit rate; and
							(iii)disparities in
			 the frequency of searches performed on minority drivers and the frequency of
			 searches performed on non-minority drivers; and
							(B)not later than 3
			 years after the date of enactment of this Act, and annually thereafter—
							(i)prepare a report
			 regarding the findings of the analysis conducted under
			 subparagraph (A);
							(ii)provide such
			 report to Congress; and
							(iii)make such report
			 available to the public, including on a website of the Department of Justice;
			 and
							(8)protect the
			 privacy of individuals whose data is collected by—
						(A)limiting the use
			 of the data collected under this Act to the purposes set forth in this
			 Act;
						(B)except as
			 otherwise provided in this Act, limiting access to the data collected under
			 this Act to those Federal, State, local, or tribal employees or agents who
			 require such access in order to fulfill the purposes for the data set forth in
			 this Act;
						(C)requiring
			 contractors or other non-governmental agents who are permitted access to the
			 data collected under this Act to sign use agreements incorporating the use and
			 disclosure restrictions set forth in subparagraph (A); and
						(D)requiring the
			 maintenance of adequate security measures to prevent unauthorized access to the
			 data collected under this Act.
						402.Publication of
			 dataThe Department of Justice
			 Bureau of Justice Statistics shall provide to Congress and make available to
			 the public, together with each annual report described in
			 section 401, the data collected pursuant to
			 this Act, excluding any personally identifiable information described in
			 section 403.
			403.Limitations on
			 publication of dataThe name
			 or identifying information of a law enforcement officer, complainant, or any
			 other individual involved in any activity for which data is collected and
			 compiled under this Act shall not be—
				(1)released to the
			 public;
				(2)disclosed to any
			 person, except for—
					(A)such disclosures
			 as are necessary to comply with this Act;
					(B)disclosures of
			 information regarding a particular person to that person; or
					(C)disclosures
			 pursuant to litigation; or
					(3)subject to
			 disclosure under section 552 of title 5, United States Code (commonly know as
			 the Freedom of Information Act), except for disclosures of information
			 regarding a particular person to that person.
				VDepartment of
			 Justice Regulations and Reports on Racial Profiling in the United
			 States
			501.Attorney
			 General to issue regulations and reports
				(a)RegulationsIn
			 addition to the regulations required under sections 303 and 401, the Attorney
			 General shall issue such other regulations as the Attorney General determines
			 are necessary to implement this Act.
				(b)Reports
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and annually thereafter, the Attorney General shall submit to
			 Congress a report on racial profiling by law enforcement agencies.
					(2)ScopeEach
			 report submitted under
			 paragraph (1) shall include—
						(A)a summary of data
			 collected under sections 201(b)(3) and 301(b)(3) and from any other reliable
			 source of information regarding racial profiling in the United States;
						(B)a discussion of
			 the findings in the most recent report prepared by the Department of Justice
			 Bureau of Justice Statistics under section 401(b)(7);
						(C)the status of the
			 adoption and implementation of policies and procedures by Federal law
			 enforcement agencies under section 201 and by the State and local law
			 enforcement agencies under sections 301 and 302; and
						(D)a description of
			 any other policies and procedures that the Attorney General believes would
			 facilitate the elimination of racial profiling.
						VIMiscellaneous
			 Provisions
			601.SeverabilityIf any provision of this Act, or the
			 application of such a provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 remaining provisions of this Act to any person or circumstance shall not be
			 affected thereby.
			602.Savings
			 clauseNothing in this Act
			 shall be construed—
				(1)to limit legal or
			 administrative remedies under section 1979 of the Revised Statutes of the
			 United States (42 U.S.C. 1983), section 210401 of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C. 14141), the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3701 et seq.), or title VI of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d et seq.);
				(2)to affect any
			 Federal, State, or tribal law that applies to an Indian tribe because of the
			 political status of the tribe; or
				(3)to waive the
			 sovereign immunity of an Indian tribe without the consent of the tribe.
				
